Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Invention I, claims 1-3, in the reply filed on February 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 16, 2022.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “…a container comprising an outwardly extending lip, a second inner opening, and a bottom wall, wherein the mounting member is configured to engage the outwardly engaging lip …” [Claim 1 Section c] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 1-3 are objected to because of the following informalities.  Claim 1 Line 2 and Claim 3 Line 2 could read, “…and a first mating member ….”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re Claim 1 Section c recites, “…a container comprising an outwardly extending lip, a second inner opening, and a bottom wall, wherein the mounting member is configured to engage the outwardly engaging lip ….”  This feature is not shown within the drawings or how the engagement of the mounting member and the outward lip is to be performed.  Claim 2 is also rejected under §112(a) – written description, as being dependent from rejected Claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1 Section c recites, “…a container comprising an outwardly extending lip, a second inner opening, and a bottom wall, wherein the mounting member is configured to engage the outwardly engaging lip ….”  The scope of this claim is unclear, as this feature is not shown within the drawings or how the engagement of the mounting member and the outward lip is to be performed.  Claim 2 is also rejected under §112(b) – indefiniteness, as being dependent from rejected Claim 1.
Re Claim 3, the claim recites “A detachable lid…” and recites the features of the lid including “a mounting member” [Claim 3 Section a] and a cover [Claim 3 Section b] for a container, which is generally known for a detachable lid.  However, the claim also discloses “…the outwardly extending lip when the container is placed into the mounting member’s first inner opening ….”  Claim 3 is indefinite as to what the claimed invention is.  Is it the detachable lid for the container, or the combination of the lid and container together?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (7,735,665).
Re Claims 1 and 3, Robinson – a child-resistant flip-top dispensing container – discloses a system [20] for preserving contents of a container, the system comprising: a mounting member [32] comprising a first inner opening [within ledge 46], and a first mating member [ledges 76 and 78] extending on an outer edge of the mounting member [Fig. 1]; a cover [34] attached to the mounting member with a hinge [36], wherein the cover comprising a mating protrusion [tabs 86 and 88] on an outer edge of the cover configured to engage the first mating member of the mounting member [Col. 4 Lines 18-22]; a container [22] comprising an outwardly extending lip [30], a second inner opening, and a bottom wall [finish 28], wherein the mounting member is configured to engage the outwardly extending lip [Col. 3 Lines 5-11]; wherein the mounting member engages the outwardly extending lip when the bottom wall of the container is placed through the first inner opening of the mounting member [at 28, Fig. 2], wherein the mating protrusion of the cover is configured to secure the cover to the mounting member when the cover is pressed against the mounting member, thereby sealing the second inner opening of the container [Fig. 2, Col. 4 Lines 15-25].
Re Claim 2, Robinson discloses the mounting member and the cover include complimentary locking tabs [76 and 78 on the mounting member, 86 and 88 on the cover] which may be sealed together when the cover is secured on the mounting member to serve as a tamper resistant lock [Title].

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736